GENOVESE, Judge.
Pursuant to a writ of certiorari granted January 17, 2014, by the Louisiana Supreme Court under Docket No. 2012-2503, this case was remanded to this court with instructions “to consider the matter in light of this court’s recent opinions in Washington Parish Sheriff’s Office v. Louisiana Machinery Company, LLC, 13-0583 (La.10/15/13), [126] So.3d [1273], and Catahoula Parish School Bd. v. Louisiana *1292Machinery Company, LLC, 12-2504 (La.10/15/13), [124] So.3d [1065].”
In doing so, we note that the Washington case was decided based on the reasons assigned in the Catahoula1 case. In Catahoula, the supreme court affirmed this court’s reversal of the trial court’s grant of partial summary judgment in favor of the Catahoula Parish School Board and the Catahoula Parish Police Jury, with a remand for further proceedings. Specifically, the supreme court ruled that the mandatory notice requirements of La.R.S. 47:337.51 were deficient and, therefore, not final; that “the validity of the notices of assessments constituted an essential element of the Collector’s claims rather than strictly a defense asserted by the Companies[ ]”; and, that the defenses asserted by the Companies were timely filed. Id. at 1076.
After due “consideration” of the supreme court’s rulings in the Washington and Catahoula cases, and in accordance with its instructions, we again reverse the trial court’s grant of the partial summary judgment in favor of the Concordia Parish School Board, Concordia Parish Hospital District # 1, Concordia Parish Police Jury, City of Vidalia, and the Town of Ferriday and remand the matter to the trial court for further proceedings. Costs of this appeal are assessed equally to the Concordia Parish School Board, Concordia Parish Hospital District # 1, Concordia Parish Police Jury, City of Vidalia, and the Town of Ferriday in the amount of $2,223.50 pursuant to La.R.S. 13:5112.
REVERSED AND REMANDED.

. The Catahoula case consists of the case of Catahoula Parish School Board v. Louisiana Machinery Rentals, LLC, 12-443 (La.App. 3 Cir. 10/24/12), 105 So.3d 169, which was consolidated with the case of Catahoula Parish School Board v. Louisiana Machinery Rentals, LLC, 12-444 (La.App. 3 Cir. 10/24/12), 105 So.3d 169.